Citation Nr: 0405780	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  98-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
service-connected low back injury, with anterior wedging of 
the L1 vertebra, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.  

3.  The propriety of an apportionment of the veteran's VA 
disability compensation benefits on behalf of his dependents.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran an increased rating of 10 percent, 
effective January 17, 1997, for his service-connected low 
back injury, characterized by anterior wedging of the L1 
vertebra with chronic low back pain.  The veteran was also 
denied a total disability rating based on individual 
unemployability.  He responded with a June 1998 Notice of 
Disagreement regarding his assigned disability rating and the 
denial of a total rating, and the RO sent him an August 1998 
Statement of the Case regarding these issues.  He then filed 
an August 1998 VA Form 9, perfecting his appeal of these 
issues.  In August 1998, the veteran testified before a 
hearing officer at the RO regarding these issues.  

This appeal also arises from a November 1999 administrative 
decision, which awarded the veteran's spouse an apportionment 
of his VA disability benefits.  He responded with a December 
1999 Notice of Disagreement and requested a hearing regarding 
this decision.  

During the course of this appeal, the appellant filed an 
August 1997 Notice of Disagreement concerning the effective 
date assigned for his 10 percent disability evaluation for 
his service-connected low back injury.  The RO issued the 
veteran an October 1997 Statement of the Case regarding this 
issue.  Because the veteran did not, however, file a timely 
substantive appeal, this issue is not before the Board.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003).  

In an August 1999 rating decision which was mailed to the 
veteran on August 12, 1999, the veteran was denied an 
increased rating for his service-connected disability of the 
cervical spine.  That same month, he filed a Notice of 
Disagreement regarding this issue, and on July 20, 2000, the 
RO mailed the veteran a Statement of the Case addressing the 
same.  The veteran then filed a VA Form 9 substantive appeal 
which was received on September 26, 2000, more than one year 
past the mailing date of the rating decision being appealed, 
and more than 60 days past the date of mailing of the 
Statement of the Case.  See 38 C.F.R. §§ 20.302, 20.400 
(2003).  Because the veteran's substantive appeal was not 
filed in a timely fashion, this issue was not certified on 
appeal to the Board and is not, in fact, within the Board's 
jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2003).  The Board notes that the RO has 
not addressed the filing date of the veteran's July 26, 2000 
substantive appeal, has not considered whether the August 
1999 became final due to the lack of a timely substantive 
appeal, and has not considered whether an informal claim to 
an increased rating for the cervical spine disability is of 
record subsequent to July 26, 2000.

The issue of the propriety of the apportionment of the 
veteran's VA disability compensation is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify the veteran if further action is required 
on the veteran's part.  The remainder of the issues on appeal 
will be the subject of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The competent medical evidence of record shows, the 
veteran's low back disability, with anterior wedging of the 
L1 vertebra, to be characterized by mild muscle spasm on 
forward flexion and pain with lateral rotation, and his 
cervical spine disorder is no more than mild; the service-
connected disabilities result in a combined 30 percent 
evaluation.  

3.  The veteran has a high school education, is currently 
attending college classes, and was employed at the time of VA 
examination in 2002.

4.  The evidence does not show that the appellant's service-
connected disabilities are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an award of a 20 percent rating, and no 
higher, for the veteran's low back disability, with anterior 
wedging of the L1 vertebra, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285-95 (2003); 68 Fed. Reg. 51454-
58 (August 27, 2003)(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  
38 C.F.R. §§ 3.340, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159) see also Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  By virtue of the 
August 1998 Statement of the Case, the various Supplemental 
Statements of the Case, and March 2002 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in San Juan, 
Puerto Rico, and these records were obtained.  Medical 
records have also been obtained from the U.S. Postal Service.  
Private medical records have been obtained from R.A., M.D.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
medical examinations in conjunction with his claims; for 
these reasons, his appeals are ready to be considered on the 
merits.  

In reviewing the record, the Board notes that the veteran had 
filed a claim for Social Security Disability benefits, and 
such records have not been obtained by the RO.  Normally, the 
VA is required to obtain such evidence prior to any final 
adjudication of the claim at issue.  See 38 U.S.C.A. § 5103A 
(West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
However, at his August 1998 personal hearing, the veteran 
stated he had supplied the VA with the same medical evidence 
he had submitted for his Social Security claim; therefore, no 
additional evidence exists which has not yet been obtained by 
the RO or submitted by the veteran, and the issues on appeal 
may be considered at this time without prejudice to the 
veteran.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in March 2002 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)], in which the 
Court held that 38 U.S.C.A. § 5103(a) requires the VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal in July 1997, several years prior to the passage of 
the VCAA and the modifications to 38 U.S.C. § 5103(a) 
therein.  Subsequent to that initial decision and the passage 
of the VCAA, the RO provided notice to the veteran of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain, as has already been discussed above.  
Finally, the veteran's claim was reconsidered on several 
occasions in light of the additional development performed 
subsequent to July 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  

I.  Increased rating - Low back disability

The veteran seeks an increased rating for his service-
connected low back injury, with anterior wedging of L1 
vertebra.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5295, for lumbosacral strain.  The diagnostic 
criteria for the evaluation of spinal disabilities was 
recently modified.  See 68 Fed. Reg. 51454-58 (August 27, 
2003)(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Subsequently, under the revised criteria for spinal 
disabilities, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

In December 2003, the veteran was sent a letter by the Board 
notifying him of this regulatory change, and a copy of the 
revised rating criteria was also provided him.  He responded 
in January 2004 indicating he had no additional evidence or 
argument to submit regarding this issue.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

The veteran's low back disability was examined by a VA 
physician in February 1997.  He reported chronic low back 
pain, with occasional tingling down his left leg and 
radiation of pain into his right leg.  No bowel, bladder, or 
sexual dysfunction was reported.  Physical examination 
revealed no postural abnormalities or fixed deformities of 
the back.  Mild lumbosacral paravertebral muscle spasms were 
observed on the right side.  Range of motion testing revealed 
forward flexion limited to 80º, but was otherwise full.  The 
veteran had exquisite pain objectively on both right and left 
rotation.  His lower extremities displayed normal muscle 
strength, with knee and ankle jerk +2 bilaterally.  No muscle 
atrophy was observed.  Straight leg raising testing was 
positive on the right.  X-rays of the lumbosacral spine 
revealed no abnormal findings.  

In August 1998, the veteran was examined by R.A., a private 
medical doctor.  The veteran reported persistent pain of the 
upper, mid, and low back.  Physical examination revealed 
spasm of the cervical spine, with limitation of anterior 
motion.  His anterior flexion of the low back was also 
limited and painful.  Based on these findings, Dr. A. 
concluded the veteran was "not fit for a job."  

Another VA medical examination was afforded the veteran in 
August 1998.  He again reported chronic low back pain.  
Physical evaluation revealed no postural or abnormalities or 
fixed deformities.  A July 1997 CT scan of the lumbosacral 
spine was noted to be within normal limits, as was a February 
1997 X-ray of the lumbosacral spine.  

The veteran was next examined by the VA in October 1998.  He 
reported moderate to severe low back pain, with radiation 
into the right leg.  The veteran reported no surgery on his 
low back, and did not require an assistance device for 
walking.  Physical examination revealed forward flexion of 
the lumbosacral spine to 70º, backward extension and 
bilateral rotation to 35º, and lateral flexion to 40º 
bilaterally.  Painful motion on the last degree of motion was 
also noted.  No objective evidence of muscle weakness was 
observed.  No postural abnormalities or fixed deformities of 
the back were observed.  A mild lumbar muscle spasm was 
present.  Some diminished pinprick sensation was noted.  
Straight leg raising testing was positive on the right.  Knee 
and ankle jerk reflexes were +2 bilaterally.  

Another VA medical examination was afforded the veteran in 
November 2002.  His reported symptoms consisted of chronic 
low back pain, with no bowel or bladder incontinence.  He 
continued to take pain medication for his symptoms, but 
reported no other regular or surgical treatment.  Physical 
evaluation revealed no postural abnormalities or fixed 
deformities.  Range of motion of the lumbosacral spine 
included forward flexion to 70º, backward extension to 30º, 
lateral flexion to 40º bilaterally, and lateral rotation to 
35º bilaterally.  Range of motion of the cervical spine 
included 30º of forward flexion and backward extension, 40º 
of lateral flexion, and 55º of rotation.  The examiner found 
no evidence of additional limitation of motion due to such 
factors as pain, weakness, fatigability, incoordination, or 
pain on movement.  The veteran was able to walk unassisted.  
No muscle spasm or tenderness to palpation of the lumbosacral 
spine was observed.  Straight leg raising testing was 
negative bilaterally.  Knee and ankle jerk were +2 
bilaterally, and symmetrical.  

VA outpatient treatment records reveal several instances of 
treatment for low back pain.  He was treated for a time at 
the VA pain clinic, and has received pain medication on a 
regular basis for his low back pain.  

In August 1998, the veteran testified at a personal hearing 
at the RO regarding his low back pain.  He stated that his 
pain was constant, and interfered with his ability to 
maintain employment, such that he was forced to discontinue 
working.  

After reviewing the entire medical record, the Board 
concludes that a disability rating of 20 percent and no 
higher is warranted for the veteran's low back disability, 
with anterior wedging of the L1 vertebra.  As is noted above, 
38 C.F.R. Part 4, Diagnostic Code 5295 (2002) provides for a 
20 percent rating for muscle spasm on extreme forward 
bending, and unilateral loss of spinal motion in a standing 
position.  According to the February 1997 and October 1998 VA 
examination reports, the veteran had mild spasm of the 
muscles of the low back, and muscle spasms of the back were 
also noted by Dr. A., the veteran's private physician.  While 
the veteran has not exhibited unilateral loss of spinal 
motion, he did have objective pain on both right and left 
rotation, according to the February 1997 VA examination 
report.  Therefore, and in light of 38 C.F.R. §§ 4.3 and 4.7, 
a 20 percent rating is warranted for the veteran's low back 
disability.  

However, the evidence of record does not demonstrate the 
degree of disability for which a 40 percent rating is 
warranted.  Neither private nor VA examiners have 
characterized the veteran's low back disability as severe, 
and a positive Goldthwaite's sign has not been demonstrated.  
His forward flexion is not markedly limited, as he has 
exhibited forward flexion to at least 70º at all times of 
record.  Likewise, he has had full, or nearly full, lateral 
motion, albeit with pain, at all times of record, and both 
the 1997 CT scan and 1998 X-ray reports were negative for 
osteoarthritic changes.  These reports were also negative for 
narrowing or irregularity of the joint spaces.  Finally, all 
VA examination reports of record have been negative for 
abnormal mobility with forced motion.  Overall, the 
preponderance of the evidence is against a 40 percent 
disability rating under Diagnostic Code 5295 (2002).  

Pursuant to the Court's Karnas holding, the revised criteria 
for the evaluation of spinal disabilities must also be 
considered.  38 C.F.R. Part 4, Diagnostic Code 5295 (2003).  
As is noted above, forward flexion of the thoracolumbar 
spine limited to 30º or less or, favorable ankylosis of the 
entire thoracolumbar spine will warrant a 40 percent 
evaluation.  However, at no time of record has the veteran 
been restricted to 30º or less of forward flexion, and no 
examiner has suggested his limitation of motion of the 
lumbar spine equates to favorable ankylosis.  Therefore, a 
40 percent evaluation is not warranted under the revised 
criteria for spinal disabilities.  

Other Diagnostic Codes applicable to low back disabilities 
have also been considered by the Board.  Diagnostic Code 5292 
provides for a 40 percent rating when severe limitation of 
motion of the lumbosacral spine is demonstrated.  However, in 
the present case, the veteran has exhibited forward flexion 
to at least 70º, backward extension to at least 30º, and at 
least 30º of lateral rotation and flexion bilaterally.  
Therefore, a finding of severe limitation of motion is not 
warranted.  The Board notes that the veteran is not service 
connected for intervertebral disc syndrome that is rated 
under 38 C.F.R. Part 4, Diagnostic Code 5293.  However, he 
has not exhibited severe impairment resulting from recurring 
attacks with only intermittent relief, as would warrant a 40 
percent rating under Diagnostic Code 5293 for intervertebral 
disc syndrome, nor has he exhibited incapacitating episodes 
with a total duration of at least four weeks but less than 
six weeks during the previous year, under the revised rating 
for Diagnostic Code 5293.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. Part 4, Diagnostic 
Code 5293 (2002 and 2003).  

Also weighed by the Board were the provisions of 38 C.F.R. 
§ 4.40 regarding proper consideration to be given the effects 
of pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca, noted above.  However, there is no evidence in the 
present case that there is any weakness, excess fatigability, 
or incoordination due to "flare-ups" of the service-connected 
back disability which would warrant increased compensation.  
The November 2002 VA examination found no evidence of 
additional functional impairment due to such factors as pain, 
weakness, fatigability, incoordination, or pain on movement.  
As such, an increased rating under 38 C.F.R. §§ 4.40, 4.45, 
or the holding in DeLuca is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
themselves.  While Dr. A. has suggested the veteran cannot 
work due to his back disability, the veteran has in fact been 
employed since that time.  When he was most recently examined 
in 2002, he reported that he was employed.  The veteran has 
also been able to attend college classes.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, a 20 percent rating and no higher is warranted 
for the veteran's low back disability, with anterior wedging 
of the L1 vertebra.  As a preponderance of the evidence is 
against the award of an increased rating in excess of 20 
percent, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Total disability rating based on individual 
unemployability

The veteran also seeks a total disability rating due to 
individual unemployability.  A total disability rating based 
on individual unemployability may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  38 U.S.C.A. §§ 501, 1155 (West 
2002); 38 C.F.R. § 4.16 (2003).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2003).  If the veteran's service connected 
disability or disabilities do not equal the percentage 
requirements of § 4.16(a), § 4.16(b) provides that veterans 
may have their cases submitted to the Director, Compensation 
and Pension Service, for extra-schedular consideration if the 
RO determines that they are unemployable by reason of their 
service connected disabilities.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2003).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2003).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2003).  

In the present case, the veteran has been awarded service 
connection for disabilities of the low back, with a 20 
percent rating, and of the cervical spine, with a 10 percent 
rating, for a combined rating of 30 percent.  Clearly, this 
rating does not meet the specific percentage requirements of 
§ 4.16(a), and the RO reviewed the evidence and determined 
that no basis existed upon which to submit the veteran's case 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 4.16(b).  In light of the evidence, the RO's finding is 
upheld, for the reasons to be discussed below.  

In support of his claim, the veteran has submitted the August 
1998 medical opinion statement of R.A., M.D., a private 
physician.  Dr. A. personally examined the veteran and 
determined he was "not fit for a job" based on his back and 
neck disabilities.  

Medical records from the U.S. Postal Service have also been 
obtained.  These records indicate the veteran should avoid 
heavy lifting, moderate carrying, and all lifting above his 
shoulder due to his chronic neck and low back pain.  Based on 
these limitations, the Postal Service concluded in June 1998 
that the veteran was unsuitable for the position for which he 
applied.  

More recently, the veteran was afforded a VA social and 
industrial survey in October 2002.  He was interviewed, as 
were two of his neighbors.  The veteran stated that he has 
severe pain of the back and neck which limit his physical 
activity; however, at the time of the interview, he was 
currently employed in a chemical plant at which he lifted 
barrels weighing up to 100 pounds.  The veteran's neighbors 
reported that he gets around on his own, is able to drive, 
and handles his own personal care and household maintenance.  
His behavior was characterized as normal.  

When the veteran was afforded VA orthopedic examination in 
November 2002, the examiner concluded that the veteran's back 
disabilities did not render him unemployable.  A VA 
functional assessment on November 15, 2002, shows that he had 
been working since July 2002 as a chemical operator as a 
pharmaceutical in a production line feeding a mixer.  The 
examiner noted that he was "actually working on a very 
physical demanding job."  He was unable to do mechanics and 
had difficulty doing yard chores due to his low back and 
cervical spine problems.  During the previous four months, he 
had not been absent from his job, although he reported that 
he went to work with pain.  Cervical spine motion was noted 
as follows:  Forward flexion and backward extension to 30 
degrees, lateral flexion to 40 degrees, and rotation to 55 
degrees.  There was no objective evidence of painful motion 
on all movements of the cervical and lumbar spine and no 
muscle spasm.  There was no tenderness to palpation of the 
cervical and lumbar paravertebral muscles and area.  

Finally, the veteran's vocational rehabilitation records have 
been reviewed.  These records reflect that the veteran has a 
high school education and has been taking college courses 
since 1998, in pursuit of a degree in chemistry.  His 
performance has generally been satisfactory.  

After reviewing the entirety of the record, the Board 
concludes that a total disability rating based on individual 
unemployability is not warranted.  In reaching a 
determination in this situation, the analysis of the U.S. 
Court of Appeals for Veterans Claims (Court) in Van Hoose v. 
Brown, 4 Vet. App. 361 (1993), was considered.  The Court 
held that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his case outside the norm, 
with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2002).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In the 
present case, the veteran has reported difficulty maintaining 
employment following service separation, but according to the 
2002 VA social and industrial survey, he is currently 
employed.  His VA vocational rehabilitation records also 
reveal him to be taking college courses in order to obtain a 
degree in chemistry.  

In support of his claim, the veteran has submitted the 
aforementioned statement from Dr. A.; however, the Board does 
not find this evidence to be sufficiently compelling as to 
outweigh the remainder of the record.  In particular, Dr. A. 
does not explain in detail how the veteran's back and neck 
pain precludes all employment, including that of a sedentary 
nature.  Additionally, subsequent to Dr. A.'s 1998 opinion 
statement, the veteran was in fact able to obtain employment 
at a chemical plant, as well as pursue college studies.  
Therefore, the Board places more weight on the October 2002 
VA social and industrial survey, and the November 2002 VA 
orthopedic examination, both of which concluded the veteran 
was not prohibited from all forms of employment.  

No evidence submitted by the veteran indicates a degree of 
impairment outside of that considered by the rating schedule 
and due solely to his service connected disabilities which 
renders the veteran unemployable, and these service connected 
disabilities include only a cervical spine disorder, rated 10 
percent disabling, and a lumbar spine disorder, rated 20 
percent, for a 30 percent combined rating.  For these 
reasons, entitlement to a total disability rating based on 
individual unemployability is denied by the Board, and 
referral to the Director, Compensation and Pension Service, 
for an extraschedular evaluation under 38 C.F.R. § 4.16(b) is 
not warranted.  


ORDER

Entitlement to a 20 percent disability rating for the 
veteran's low back disability, with anterior wedging of the 
L1 vertebra, is granted.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  


REMAND

In a November 1999 administrative decision, the RO awarded 
S.L.C., the veteran's wife, an apportioned share of the 
veteran's VA disability compensation.  He was so informed of 
this decision that same month.  In December 1999, he filed a 
written statement objecting to the apportionment of his 
compensation, and requesting a personal hearing on this issue 
at the RO.  Because the veteran expressed disagreement with 
the apportionment within 60 days following notification of 
this action, his statement is accepted as a Notice of 
Disagreement by the Board.  See 38 C.F.R. §§ 20.500, 20.501 
(2003).  Accordingly, the Board concludes that because a 
timely Notice of Disagreement regarding this issue has been 
submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case.  The U.S. Court 
of Appeals for Veterans Claims (hereinafter Court) held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
Notice of Disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following development:

The RO should also issue a Statement of 
the Case regarding the propriety of the 
apportionment of the veteran's VA 
disability.  The veteran and his 
representative are hereby notified that, 
following the receipt of the Statement of 
the Case concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
In developing this appeal, the RO is 
reminded of the specialized provisions 
for simultaneously contested claims.  See 
38 C.F.R. § 20.500 et seq.  If and only 
if a timely substantive appeal is filed 
should this issue be returned to the 
Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



